Citation Nr: 1741688	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  07-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in New Orleans, Louisiana, currently has jurisdiction of the claim.


FINDING OF FACT

The probative evidence of record indicates the Veteran has PTSD as a result of stressors that he experienced during service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD (with history of schizoaffective disorder, bipolar type and bipolar I disorder) are met. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he currently suffers from PTSD as a result of experiencing stressors during his combat military service.

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric or mental health problems.  However, the Board finds that his statements are consistent with the circumstances of his service.  His lay statements and personnel records are therefore sufficient to establish the occurrence of his in-service stressors, as further described below. 

Turning to the issue of a current diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV), the Board notes that the VA examination reports are mostly negative for a PTSD diagnosis.  These negative findings are based on the Veteran's lack of meeting certain criterion for PTSD.  However, more recent evidence has provided the Veteran with a positive PTSD diagnosis.  The April 2010 medical records from Baytree Behavioral Health include a PTSD diagnosis.  There is also the April 2017 diagnosis from D.M., Ph.D., ABPP, a licensed psychologist.  This report is the most probative medical evidence of record.  Thus, the Board finds that the evidence is at least in equipoise that the Veteran currently has a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a). 

Finally, turning to the issue of medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor, the Board finds that such nexus does exist.  The opinion given by D.M., Ph.D., ABPP., in April 2017 positively links the Veteran's PTSD diagnosis to his in-service stressors.  Specifically, the examiner found, "[i]t is at least as likely as not that his PTSD is due to his in-service stressors, including the Easter 1972 attack on the Phu Bpi Airbase, regular mortar attacks while stationed at fire bases, and his involvement in combat operations to search and 'put down" any living enemy soldiers after these attacks."  Thus, the evidence is in relative equipoise, the benefit-of-the-doubt doctrine is for application, and the Board is satisfied that the third and final requirement for service connection for PTSD, a nexus, is met.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  The record shows that at times the Veteran has been assessed with schizoaffective disorder and bipolar disorder.  This decision awards a full grant of the acquired psychiatric disability sought on appeal and finds that all of the Veteran's psychiatric manifestations are encompassed in the grant of service connection for PTSD.


ORDER

Service connection for PTSD (with history of schizoaffective disorder, bipolar type and bipolar I disorder) is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


